SUMMARY ORDER

Appellant Samuel Blunt, proceeding pro se, appeals the district court’s dismissal of his 42 U.S.C. § 1983 complaint. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
In May 2015, this Court granted Appellant in forma pauperis status, dismissed his appeal in part, and permitted him to *99proceed on one issue: whether “the district court erred in dismissing [Appellant’s] conditions of confinement claim without deciding whether that claim stated a claim for relief, and directing that he refile that claim in a separate complaint.” Appellant has waived this issue because he does not argue it in his brief. LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995) (holding that claims not raised in a pro se brief were abandoned); see also Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.1998) (“Issues not sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal.”).
We have considered all of Appellant’s arguments and have found in them no basis for reversal. Accordingly, we AFFIRM the judgment of the district court.